32 So. 3d 67 (2009)
Marvin Eugene DIXON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-3302.
District Court of Appeal of Florida, Second District.
July 8, 2009.
James Marion Moorman, Public Defender, and Richard Sanders, Assistant Public Defender, Bartow, for Appellant.
*68 Bill McCollum, Attorney General, Tallahassee, and Sara Macks, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed without prejudice to any right Mr. Dixon may have to file a timely motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850.
CASANUEVA, C.J., and NORTHCUTT, J., and GALLEN, THOMAS M., Associate Senior Judge, Concur.